Citation Nr: 1513294	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-13 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected coronary artery disease (CAD), status post myocardial infarction (MI), and heart transplantation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2014, the Board remanded the Veteran's claim for further evidentiary development.  


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal as to the issue of entitlement to service connection for hypertension, as secondary to service-connected CAD, MI, and heart transplantation.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hypertension, as secondary to service-connected CAD, MI, and heart transplantation, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran expressed his intent to withdraw from appellate consideration his claim for entitlement to service connection for hypertension, as secondary to service-connected CAD, MI, and heart transplantation, in a statement (VA Form 21-4138) dated in March 2015.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension, as secondary to service-connected CAD, MI, and heart transplantation, is dismissed.



		
Sonnet Bush
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


